         Case 1:19-cr-00821-KMW Document 111 Filed 04/09/21 Page 1 of 2


                                                             USDCSDNY
 UNITED STATES DISTRICT COURT                                DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                               ELECTRONICALLY FILED
                                                    X        DOC#=-----.---,---
 UNITED STATES OF AMERICA                                    DATE FILED:___:.'f-1-/ 1/_.i--_,_;_
                                                                                 r 4 I



            - v. -
                                                          ORDER
 NEURY ABREU,
                                                          19 Cr. 821     (KMW)
                      Defendant.



                                                   X



      Defendant Neury Abreu seeks to proceed with a change of plea

proceeding via video or telephone conference instead of a personal

appearance in court.             In view of the ongoing pandemic, video and

telephone conferencing has been employed by judges in the Southern

District of New York on numerous occasions.                This Court finds that

any further delay in this proceeding would result in serious harm

to the interests of justice because this case has been pending for

more than a      year and further delay would result in unnecessary

litigation.      Proceeding by video or telephone conference with a

change    of   plea       furthers   justice    without     undue    delay.          See

§ 15002(b) (2)       of    the    Coronavirus   Air,    Relief,      and     Economic

Security ("CARESu) Act.
     Case 1:19-cr-00821-KMW Document 111 Filed 04/09/21 Page 2 of 2



     During the change of plea proceeding , the Magistrate Judge

should allocute the defendant on his consent to proceed via video

or telephone conferenc e.



SO ORDERED:

Dated:    New York, New York
          April i_, 2021



                                 THE HONORABLE KIMBA M. WOOD
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK




                                   2
